Order entered March 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00898-CV

                   IN THE INTEREST OF J.S., A CHILD

                  On Appeal from the County Court At Law
                          Kaufman County, Texas
                     Trial Court Cause No. 104418-CC

                                   ORDER

      Appellant’s motion to expedite mandate for lack of subject matter

jurisdiction and emergency motion to return child to appellant pending ruling on

appellee’s motion for rehearing and motion for en banc reconsideration is

DENIED. Appellee’s motion to deny appellant’s motion to expedite mandate and

motion to deny appellant’s emergency motion to return child is DENIED as moot.


                                           /s/   LANA MYERS
                                                 JUSTICE